DISMISS and Opinion Filed October 31, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00750-CV

                     TRACY NIXON, Appellant
                              V.
            CORY HUDSON AND MELODY HUDSON, Appellees

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-01617-A

                         MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Goldstein
                            Opinion by Justice Schenck
      Appellant, as a vexatious litigant, must obtain a prefiling order from the local

administrative judge granting him permission to file any new litigation, including an

appeal.   See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101, 11.102, 11.103.

Appellant obtained a prefiling order to appeal his lawsuit from justice court to county

court. He now attempts to appeal the county court’s dismissal order to this Court.

Because nothing before this Court showed appellant had secured a prefiling order

permitting the filing of this appeal, we directed appellant to file a copy of the order

granting him permission. See id. § 11.1035(b). In response, appellant filed a copy
of the prefiling order granting him permission to appeal the justice court’s judgment

to the county court.

      Because appellant has not provided this Court with a copy of an order from

the local administrative judge granting him permission to appeal the county court’s

order to this Court, we lack jurisdiction and dismiss the appeal. See id. 11.102(a),

11.103(a).



                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE



220750F.P05




                                        –2–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

TRACY NIXON, Appellant                    On Appeal from the County Court at
                                          Law No. 1, Dallas County, Texas
No. 05-22-00750-CV        V.              Trial Court Cause No. CC-22-01617-
                                          A.
CORY HUDSON AND MELODY                    Opinion delivered by Justice
HUDSON, Appellees                         Schenck. Justices Reichek and
                                          Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered October 31, 2022




                                    –3–